          Case 1:18-cv-08259-GHW Document 119 Filed 09/21/20 Page 1 of 1
                                                                         USDC SDNY
                                                                         DOCUMENT
                                                                         ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                         DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                         DATE FILED: 9/21/2020
-----------------------------------------------------------------X
WEN ZHANG,                                                       :
                                                                 :
                                                     Plaintiff, :
                                                                 :           1:18-cv-08259-GHW
                              -v -                               :
                                                                 :                ORDER
FOUR SEAONS BEAUTY SPA, INC. et al,                              :
                                                                 :
                                               Defendants. :
---------------------------------------------------------------- X
GREGORY H. WOODS, United States District Judge:
         A jury trial in this matter will begin on Monday, May 24, 2021 at 9:00 a.m. The Court will

hold a final pretrial conference in this case on Monday, May 3, 2021 at 3:00 p.m. Both the final

pretrial conference and the jury trial will be held in Courtroom 12C of the United States District

Court for the Southern District of New York, Daniel Patrick Moynihan U.S. Courthouse at 500

Pearl Street, New York, New York 10007.

         The parties are directed to submit the following materials no later than March 24, 2021: (1)

the joint pretrial order and other submissions permitted or required under Rule 5 of the Court’s

Individual Rules of Practice in Civil Cases, (2) a proposed brief, mutually acceptable description of

the case, to be read to the venire, and (3) a proposed brief, mutually acceptable overview of the

applicable law, to be read to the jury as part of the Court’s initial instructions prior to opening

statements.

          SO ORDERED.

 Dated: September 19, 2020                                     _____________________________________
                                                                        GREGORY H. WOODS
                                                                       United States District Judge
